DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 04/21/2021 has been entered. Claims 1-2, 7-8, and 10-21 are pending. Claim 21 is new. Claims 3-6, and 9 have been canceled. Claims 7 and 10-13 have been withdrawn.

Information Disclosure Statement
The listing of references in the Applicant remarks filed 04/21/2021 (NPL by Zhang et al., Kun et al., and Yamada et al.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for the content of the second active material particles being a weight ratio as claimed. The specification at [33] merely states that the content may be in the range of 10% to 90% with respect to the total content of first and second active material particles. Furthermore, the example provided in the specification does not provide additional clarity. Example 1 [58]-[63] states the thickness of each layer, the first layer having a thickness of 60µm [60] and the second layer having a thickness of 30µm [63] and generally states that the second active material content was 30% based on the total content of the first and second active material particles, but does not specify that this is a weight percent. This recitation in the specification does not reasonably provide support for the content being a weight percent and as such and does not provide support for the new Claim 21.-agree here.  also can have a 112b as the claim is written oddly.  “the content of the second active material is weight ratio” is poor way to express this and so is unclear.  Also note to applicant if they somehow figure out how to include this without it being new matter, they should simply add this limitation to claim 1 with the phrase “by weight”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US20140186702, cited on IDS dated 09/24/2018), in view of Lee et al., (WO2015084036, see also English equivalent US20160028084) hereinafter Lee.
Regarding Claims 1-2, Takahata discloses a negative electrode (Takahata [0041]) comprising: a current collector (Takahata [0041]); and a first paste, or active material region A1 (Takahata [0073]),  which the skilled artisan understands is a first active material layer, containing natural graphite (Takahata [0073]), which the skilled artisan understands is the first active material particles, that is coated onto the negative electrode current collector 241A (Takahata [0073] and Fig. 10), which the skilled artisan understands is disposed on the current collector; and a second paste, or active material region A2 (Takahata [0073]), which the skilled artisan understands is a second active material layer, containing artificial graphite, which the skilled artisan understands is the second active material particles, that is coated over the first paste (Takahata [0073]), which the skilled artisan understands is disposed on the first active material layer. 
Takahata does not explicitly disclose wherein a lithium ion diffusion rate of the second active material particles is two to three times a lithium ion diffusion rate of the first active material particles. However, Takahata further discloses that artificial graphite (the second active material particle) shows a higher purity and lower resistance than natural graphite (the first active material particle) (Takahata [0074]), which the skilled artisan understands corresponds to a higher lithium ion diffusion rate. Takahata further discloses that by having a lower resistance active material layer on the outer surface and a higher resistance active material layer on the inside, “the lithium ions are released more uniformly from the negative electrode active material layer 243A to the positive electrode active material layer 223. This makes it possible to maintain the capacity retention ratio after long-term storage at a high level and moreover keep the resistance increase in a low-temperature environment at about -15°C after charge-discharge cycling to be small” (Takahata [0075]), which is the same desired effect as in Instant Claim 1, the natural graphite of Takahata necessarily has a lithium ion diffusion rate of 5.0x10-9 cm2/s to 7.0 x10-9 cm2/s, and the artificial graphite of Takahata necessarily has a lithium ion diffusion rate of 1.0x10-8 cm2/s to 2.0x10-8 cm2/s as in Claim 2, and therefore also an orientation index of 12 to 14. 
Takahata further discloses where the first paste comprises a binder (Takahata [0014]), and the second paste comprising a binder (Takahata [0014]). Takahata however, does not explicitly disclose wherein the first and second active material layers further comprise a conductive material.
In a similar field of endeavor as it pertains to lithium ion batteries (Lee [0002]), Lee teaches a similar negative electrode include natural and/or artificial graphite particles (Lee [0059]), and teaches that the anode (Lee [0063]) may also include a conductive material (Lee [0065]). Lee teaches that the conductive material is not particularly limited as long as it provides suitable conductivity to the anode.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each of the first and second active material layers of Takahata to include a conductive material as taught by Lee in order to ensure good electrical conductivity in the anode layers.
Takahata discloses that the first and second paste comprises binders (Takahata [0014]) such as PVDF, SBR, or CMC (Takahata [0038]). However, Takahata does not explicitly teach an example wherein the second binder comprises a copolymer of hexafluoropropylene (HFP) and at least one of polyvinylidene fluoride (PVdF), carboxymethyl cellulose (CMC), and styrene-butadiene rubber (SBR).
Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]). Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders. 
Takahata further discloses using the artificial graphite layer from about 10% to 30% of the total thickness of the active material layer which shows good capacity retention (Takahata [0112], see also Fig. 13), reading on “a content of the second active material particles”, which overlaps with the claimed range of 30% to 90% with respect to a total content of the first and second active material particles. Takahata further teaches that the amount can be varied by adjusting the amount of each active material paste to be layered (Takahata [0110]), and the thickness ratio changes capacity retention and resistance increase (Takahata [0112], see also Fig. 13). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the content of the second active material particles such that it overlaps with the claimed range of 30% to 90% with respect to a total content of the first and second active material particles of Takahata in order to balance resistance increase and capacity retention. See also MPEP 2144.05(I) and (II)(B) as the thickness ratio is noted as a result-effective variable. 
Regarding Claim 8
Regarding Claims 14-16, Takahata discloses all of the claim limitations as set forth above. Lee further teaches Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]), thus includes a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and carboxymethyl cellulose; and a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and styrene butadiene rubber. Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP, a copolymer of HFP and CMC, and a copolymer of HFP and SBR, as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders.   
Regarding Claims 17-20, Takahata discloses all of the claim limitations as set forth above. Takahata is silent to a conductive material included in the slurry.  Lee further teaches wherein the conductive material may be selected from a list of suitable alternatives including: conductive tubes such as carbon nanotubes (Lee [0065]), reading also on Claim 18, metal powder such as fluorocarbon powder, aluminum powder, and nickel powder (Lee [0065]), reading also on Claim 19, and conductive whiskers such as zinc oxide or potassium titanate whiskers (Lee [0065]), reading also on Claim 20. Lee teaches that any conductive material can be used as long as it provides suitable conductivity without causing adverse chemical changes in the battery. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable conductive additive to include any of the suitable conductive materials as taught by Lee in order to provide suitable conductivity without adversely impacting the battery chemistry. 

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US20140186702, cited on IDS dated 09/24/2018), in view of Lee et al., (WO2015084036, see also English equivalent US20160028084) hereinafter Lee.
Regarding Claims 1 and 21, Takahata discloses a negative electrode (Takahata [0041]) comprising: a current collector (Takahata [0041]); and a first paste, or active material region A1 (Takahata [0073]),  which the skilled artisan understands is a first active material layer, containing natural graphite (Takahata [0073]), which the skilled artisan understands is the first active material particles, that is coated onto the negative electrode current collector 241A (Takahata [0073] and Fig. 10), which the skilled artisan understands is disposed on the current collector; and a second paste, or active material region A2 (Takahata [0073]), which the skilled artisan understands is a second active material layer, containing artificial graphite, which the skilled artisan understands is the second active material particles, that is coated over the first paste (Takahata [0073]), which the skilled artisan understands is disposed on the first active material layer. 
Takahata does not explicitly disclose wherein a lithium ion diffusion rate of the second active material particles is two to three times a lithium ion diffusion rate of the first active material particles. However, Takahata further discloses that artificial graphite (the second active material particle) shows a higher purity and lower resistance than natural graphite (the first active material particle) (Takahata [0074]), which the skilled artisan understands corresponds to a higher lithium ion diffusion rate. Takahata further discloses that by having a lower resistance active material layer on the outer surface and a higher resistance active material layer on the inside, “the lithium ions are released more uniformly from the negative electrode active material layer 243A to the positive electrode active material layer 223. This makes it possible to maintain the capacity retention ratio after long-term storage at a high level and moreover keep the resistance increase in a low-temperature environment at about -15°C after charge-discharge cycling to be small” (Takahata [0075]), which is the same desired effect as in Instant Claim 1, the natural graphite of Takahata necessarily has a lithium ion diffusion rate of 5.0x10-9 cm2/s to 7.0 x10-9 cm2/s, and the artificial graphite of Takahata necessarily has a lithium ion diffusion rate of 1.0x10-8 cm2/s to 2.0x10-8 cm2/s as in Claim 2, and therefore also an orientation index of 12 to 14. 
Takahata further discloses where the first paste comprises a binder (Takahata [0014]), and the second paste comprising a binder (Takahata [0014]). Takahata however, does not explicitly disclose wherein the first and second active material layers further comprises a conductive material.
In a similar field of endeavor as it pertains to lithium ion batteries (Lee [0002]), Lee teaches a similar negative electrode include natural and/or artificial graphite particles (Lee [0059]), and teaches that the anode (Lee [0063]) may also include a conductive material (Lee [0065]). Lee teaches that the conductive material is not particularly limited as long as it provides suitable conductivity to the anode.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each of the first and second active material layers of Takahata to include a conductive material as taught by Lee in order to ensure good electrical conductivity in the anode layers.
Takahata discloses that the first and second paste comprises binders (Takahata [0014]) such as PVDF, SBR, or CMC (Takahata [0038]). However, Takahata does not explicitly teach an example wherein the second binder comprises a copolymer of hexafluoropropylene (HFP) and at least one of polyvinylidene fluoride (PVdF), carboxymethyl cellulose (CMC), and styrene-butadiene rubber (SBR).
Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]). Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders. 
Takahata further discloses using the artificial graphite layer from about 10% to 30% of the total thickness of the active material layer which shows good capacity retention (Takahata [0112], see also Fig. 13), Takahata further teaches that the amount, that is, the thickness ratio can be varied by adjusting the amount of each active material paste to be layered (Takahata [0110]), which the skilled artisan understands is adjusting the weight ratio percent of each layer, and thus the thickness ratio changes capacity retention and resistance increase (Takahata [0112], see also Fig. 13). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the weight percent content of the second active material particles such that it overlaps with the claimed range of 30% to 90% with respect to a total content of the first and second active material particles of Takahata in order to balance resistance increase and capacity retention. See also MPEP 2144.05(I) and (II)(B) as the thickness ratio is noted as a result-effective variable.

Alternatively, Claims 1-2, 5, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US20140186702, cited on IDS dated 09/24/2018) Takahata (US20140186702, cited on IDS dated 09/24/2018) hereinafter Takahata, in view of Azami (US20190097263, previously cited in 
Regarding Claim 1, Takahata discloses a negative electrode (Takahata [0041]) comprising: a current collector (Takahata [0041]); and a first paste, or active material region A1 (Takahata [0073]),  which the skilled artisan understands is a first active material layer, containing natural graphite (Takahata [0073]), which the skilled artisan understands is the first active material particles, that is coated onto the negative electrode current collector 241A (Takahata [0073] and Fig. 10), which the skilled artisan understands is disposed on the current collector; and a second paste, or active material region A2 (Takahata [0073]), which the skilled artisan understands is a second active material layer, containing artificial graphite, which the skilled artisan understands is the second active material particles, that is coated over the first paste (Takahata [0073]), which the skilled artisan understands is disposed on the first active material layer. 
Takahata does not explicitly disclose wherein a lithium ion diffusion rate of the second active material particles is two to three times a lithium ion diffusion rate of the first active material particles. However, Takahata further discloses that artificial graphite (the second active material particle) shows a higher purity and lower resistance than natural graphite (the first active material particle) (Takahata [0074]), which the skilled artisan understands corresponds to a higher lithium ion diffusion rate. Takahata further discloses that by having a lower resistance active material layer on the outer surface and a higher resistance active material layer on the inside, “the lithium ions are released more uniformly from the negative electrode active material layer 243A to the positive electrode active material layer 223. This makes it possible to maintain the capacity retention ratio after long-term storage at a high level and moreover keep the resistance increase in a low-temperature environment at about -15°C after charge-discharge cycling to be small” (Takahata [0075]), which is the same desired effect as in Instant application [14]. Takahata’s disclosed artificial graphite particles are not particularly limited as long as 
Assuming, arguendo, that the material of Takahata disclosed above does not necessarily have a lithium ion diffusion rate of the second active material particles that is two to three times a lithium ion diffusion rate of the first active material particles, Azami in a similar field of endeavor as it pertains to negative electrode active materials (Azami Abstract) teaches an improved method of creating artificial graphite. Azami teaches an artificial graphite which has a low resistance with respect to electron conductivity (Azami [0014]), which is the same benefit Takahata desires with respect to the artificial graphite, which can result in improved cycle characteristics (Azami [0020]). While Azami teaches using two different kinds of artificial graphite (instead of natural graphite and artificial graphite) of different capacities, it teaches that a mixture of different capacities can lead to smooth lithium  insertion/desorption during charging (Azami [0018]) which is also one of the benefits Takahata desires. Furthermore, instant specification notes the desire for two different graphite materials with different capacities in order to achieve both improved conductivity and high capacity (Instant specification [28]). Azami further teaches that this artificial graphite is made by graphitizing raw materials such as coal coke, pitch, and heavy oil (Azami [0014]). The raw material is very similar to the raw material in the instant specification, which lists a mixture of coal based pitch and petroleum based pitch (Instant Specification [32]). It would have been obvious to select pitch from the list of acceptable materials, since the skilled artisan would have a reasonable expectation that such a choice would have yielded a good quality artificial graphite that gives high electron conductivity. Azami further teaches the raw material is graphitized at a temperature between 2200°C and 3000°C. This range overlaps the temperature range listed in the instant specification, which desires the raw material to be graphitized at a temperature of prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 (I)). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to improve the generic artificial graphite taught by Takahata with the specific type of artificial graphite taught by Azami, which is substantially identical to the artificial graphite product in the instant specification and teaches all of the desired benefits of Takahata’s artificial graphite, in order to ensure the benefit of the artificial graphite having higher ion conductivity, which in turn leads to better capacity retention. Since such an improvement would have been obvious, the artificial graphite particles taught by Azami are substantially identical to the artificial graphite of the instant specification, and thus would necessarily have a lithium ion diffusion rate two to three times a lithium ion diffusion rate of the natural graphite particles, and further an orientation index of 12 to 14. 
Takahata further discloses where the first paste comprises a binder (Takahata [0014]), and the second paste comprising a binder (Takahata [0014]). Takahata however, does not explicitly disclose wherein the first and second active material layers further comprises a conductive material.
In a similar field of endeavor as it pertains to lithium ion batteries (Lee [0002]), Lee teaches a similar negative electrode include natural and/or artificial graphite particles (Lee [0059]), and teaches 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each of the first and second active material layers of Takahata to include a conductive material as taught by Lee in order to ensure good electrical conductivity in the anode layers.
Takahata discloses that the first and second paste comprises binders (Takahata [0014]) such as PVDF, SBR, or CMC (Takahata [0038]). However, Takahata does not explicitly teach an example wherein the second binder comprises a copolymer of hexafluoropropylene (HFP) and at least one of polyvinylidene fluoride (PVdF), carboxymethyl cellulose (CMC), and styrene-butadiene rubber (SBR).
Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]). Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders. 
Takahata further discloses using the artificial graphite layer from about 10% to 30% of the total thickness of the active material layer which shows good capacity retention (Takahata [0112], see also Fig. 13), reading on “a content of the second active material particles”, which overlaps with the claimed range of 30% to 90% with respect to a total content of the first and second active material particles. Takahata further teaches that the amount can be varied by adjusting the amount of each active material paste to be layered (Takahata [0110]), and the thickness ratio changes capacity retention and resistance increase (Takahata [0112], see also Fig. 13). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the content of the second active material particles such that it overlaps with the claimed range of 30% to 90% with respect to a total content of the first and second active material particles of Takahata in order to balance resistance increase and capacity retention. See also MPEP 2144.05(I) and (II)(B) as the thickness ratio is noted as a result-effective variable. 
Regarding Claim 2, Modified Takahata discloses all of the claim limitations as set forth above. Takahata is silent with regards to the specific lithium ion diffusion rate, but Takahata further discloses that artificial graphite (the second active material particle) shows a higher purity and lower resistance than natural graphite (the first active material particle) (Takahata [0074]), which the skilled artisan understands corresponds to a higher lithium ion diffusion rate. Takahata further discloses that by having a lower resistance active material layer on the outer surface and a higher resistance active material layer on the inside, “the lithium ions are released more uniformly from the negative electrode active material layer 243A to the positive electrode active material layer 223. This makes it possible to maintain the capacity retention ratio after long-term storage at a high level and moreover keep the resistance increase in a low-temperature environment at about -15°C after charge-discharge cycling to be small” (Takahata [0075]). Thus, Takahata desires the second active material particles to have a higher lithium ion diffusion rate.
Since the artificial graphite taught by Azami has the same process of manufacture as the instant specification, the artificial graphite necessarily has a lithium ion diffusion rate of 1.0x10-8 cm-2/s to 2.0x10-8 cm-2/s, and the natural graphite has a lithium ion diffusion rate of 5.0x10-9 cm-2/s to 7.0x10-8 cm2
Assuming, arguendo, that the materials disclosed by modified Takahata do not exhibit lithium ion diffusion rates within the claimed ranges, it would have been obvious to one having ordinary skill in the art to select suitable artificial and natural graphite materials such that the lithium ion diffusion rate falls within the claimed ranges, as the skilled artisan would have had a reasonable expectation that the resulting active material would still be able to store and release lithium ions, while still ensuring Takahata’s desired benefit of the two different diffusion rate graphite layers. 
Regarding Claim 8, Modified Takahata discloses all of the claim limitations as set forth above. Takahata further discloses suitable binders for both the negative electrode and positive electrode (Takahata [0044]) including PVDF, CMC, or SBR (Takahata [0038]) and in a specific embodiment, Takahata uses a mixture of CMC and SBR (Takahata [0078]), thus reading on the claim.
Regarding Claims 14-16, Takahata discloses all of the claim limitations as set forth above. Takahata discloses binders such as PVDF, CMC, and SBR but is silent regarding a copolymer of HFP with PVDF, CMC, or SBR. Lee further teaches Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]), thus includes a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and carboxymethyl cellulose; and a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and styrene butadiene rubber. Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP, a copolymer of HFP and CMC, and a copolymer of HFP and SBR, as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders.   
Regarding Claims 17-20, Takahata discloses all of the claim limitations as set forth above. Lee further teaches wherein the conductive material may be selected from a list of suitable alternatives including: conductive tubes such as carbon nanotubes (Lee [0065]), reading also on Claim 18, metal powder such as fluorocarbon powder, aluminum powder, and nickel powder (Lee [0065]), reading also on Claim 19, and conductive whiskers such as zinc oxide or potassium titanate whiskers (Lee [0065]), reading also on Claim 20. Lee teaches that any conductive material can be used as long as it provides suitable conductivity without causing adverse chemical changes in the battery. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable conductive additive to include any of the suitable conductive materials as taught by Lee in order to provide suitable conductivity without adversely impacting the battery chemistry. 

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that a thickness ratio of Takahata is not a content as recited in the claim, and the thickness is adjusted on a number of variables including additional components and a pressing process. 
The Examiner submits that “a content” as interpreted in the rejection as set forth above is in line with the broadest reasonable interpretation (BRI) in light of the specification, which does not specify that this is a weight percent, mol percent, or thickness. Takahata states that the thickness ratio, and thus relative content of each layer is adjustable by adjusting the amount of each active material paste to be layered (Takahata [0110]).  The thickness ratio changes capacity retention and resistance increase (Takahata [0112], see also Fig. 13), noting that in these examples each weight ratio of graphite was kept to be the same (Takahata [0111]), thus additional components in the active material paste was not a factor. Takahata teaches that adjusting the thickness ratio, a content of the second active material .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/KIRSTEN B TYSL/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722